Case: 15-1063    Document: 10     Page: 1   Filed: 10/31/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 ALEKSANDR L. YUFA,
                   Plaintiff-Appellant,

                             v.

                 TSI, INCORPORATED,
                    Defendant-Appellee.
                  ______________________

                        2015-1063
                  ______________________

    Appeal from the United States District Court for the
 Central District of California in No. 8:12-cv-01614-FMO-
 JCG, Judge Fernando M. Olguin.
                  ______________________

                      ON MOTION
                  ______________________

                        ORDER
    The court treats appellee’s letter concerning a pending
 motion for fees and costs before the district court as a
 request to stay the briefing schedule in this appeal.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 15-1063     Document: 10      Page: 2    Filed: 10/31/2014



 2                           YUFA   v. TSI, INCORPORATED



     (1) The briefing schedule is stayed, pending the
 district court’s disposition of the motion for fees and costs.
     (2) The parties are directed to notify this court within
 30 days of the district court’s disposition of that motion,
 and then the stay of the briefing schedule will be lifted.
 Any future separate appeal concerning the disposition of
 the pending motion for fees and costs will be consolidated
 with this appeal. Any amended notice of appeal that
 might be filed by Yufa in the district court concerning the
 pending motion for fees and costs will be noted with this
 appeal.
                                      FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s30